     Case 3:18-cv-03367-B Document 32 Filed 04/10/19                 Page 1 of 2 PageID 917


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

FRANCIS SCHAEFER COX,                             §
                                                  §
     Plaintiff,                                   §
                                                  §
v.                                                § CIVIL ACTION NO. 3:18-CV-3367-B
                                                  §
BENBELLA BOOKS INC. and WILLIAM                   §
FULTON,                                           §
                                                  §
     Defendants.                                  §

                                       FINAL JUDGMENT

         In its Memorandum Opinion and Order, Doc. 31, the Court converted in part Plaintiff’s

Motion (Doc. 19) for Voluntary Dismissal without prejudice to a dismissal with prejudice, granted

the Motion, and dismissed all of Plaintiff’s claims. Specifically, the Court dismissed with prejudice

Plaintiff’s claims for defamation, defamation per se, defamation by implication, and intentional

infliction of emotional distress to the extent based on Defendants’ allegedly defamatory book because

the one-year statute of limitation for those claims based on the book’s September 19, 2017

publication date had passed by the time Plaintiff filed his Complaint on December 20, 2018.

However, the Court dismissed without prejudice Plaintiff’s claims for misappropriation of name or

likeness and for intentional infliction of emotional distress to the extent that they are not based on

defamatory conduct because those claims were not time barred.

         Therefore, it is ORDERED, ADJUDGED, and DECREED that Plaintiff take nothing from

his claims. This Order is a FINAL JUDGMENT in this action. The Clerk of Court is directed to

CLOSE this case.
Case 3:18-cv-03367-B Document 32 Filed 04/10/19   Page 2 of 2 PageID 918


  SO ORDERED.

  SIGNED: April 10, 2019.
